USDC IN/ND case 3:20-cv-00498-JD-MGG document 33 filed 06/02/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 BRANDON STONE,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-498-JD-MGG

 JOHN HARVILL, et al.,

               Defendants.

                                 OPINION AND ORDER

       Brandon Stone, a prisoner without a lawyer, filed a complaint pursuant to 42

U.S.C. § 1983 asserting that he was denied access to the grievance process and equal

protection under the law, and subjected to unclean and cold living conditions while he

has been housed at Westville Correctional Facility. ECF 1. The court screened Stone’s

complaint and found that it did not state a claim. ECF 27. However, he was granted an

opportunity to file an amended complaint. Id. He has now done so. ECF 30. Stone also

filed a motion for a preliminary injunction, which the court denied. ECF 26. He has now

renewed his motion for a preliminary injunction. ECF 32.

       Pursuant to 28 U.S.C. § 1915A, the court must review the amended complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is immune

from such relief. The court applies the same standard as when deciding a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Lagerstrom v. Kingston, 463 F.3d

621, 624 (7th Cir. 2006). To survive dismissal, a complaint must state a claim for relief
USDC IN/ND case 3:20-cv-00498-JD-MGG document 33 filed 06/02/21 page 2 of 4


that is plausible on its face. Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d 599, 602-03 (7th

Cir. 2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 603. Nevertheless, a pro se complaint must be liberally

construed “however inartfully pleaded.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

       In his amended complaint, Stone asserts that, although he may not have a

constitutional right to access the prison’s grievance system, he has a right to equal

protection under the law as it pertains to that system. ECF 30 at 2. He claims he is being

discriminated against because his grievances are not being processed, which prevents

him from appealing his complaints to a higher authority in the prison. Stone states that,

while other inmates are given an opportunity to grieve their complaints to Warden John

Galipeau, Grievance Specialist John Harvill has denied him the same opportunity. Id.

He asserts that, when he informed Warden Galipeau and Deputy Warden Kenneth

Gann about this issue, they chose to ignore his request for help. Id.

       “Prisoners are protected under the Equal Protection Clause of the Fourteenth

Amendment from invidious discrimination based on race.” Lisle v. Welborn, 933 F.3d

705, 719 (7th Cir. 2019) (citing Wolff v. McDonnell, 418 U.S. 539, 556 (1974)). To state such

a claim, a prisoner must allege that the “defendants intentionally treated him differently

because of his race . . . ethnicity, sex, religion, or other proscribed factor . . ..” Id. at 719–

20 (citing Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016)); see also David K. v.

Lane, 839 F.2d 1265, 1271–72 (7th Cir. 1988) (collecting cases and noting discrimination


                                                 2
USDC IN/ND case 3:20-cv-00498-JD-MGG document 33 filed 06/02/21 page 3 of 4


must be intentional, purposeful, or have a discriminatory motive). Thus, he must show

“the decisionmaker singled out a particular group for disparate treatment and selected

his course of action at least in part for the purpose of causing its adverse effects on the

identifiable group.” Id. However, Stone has not identified himself as part of any group,

protected or otherwise, that is treated differently than other inmates. Instead, he makes

vague allegations he is being treated differently than other inmates, and that is not an

equal protection claim. Furthermore, as the court previously advised Stone, he has no

constitutional right to access the prison’s grievance process. See Grieveson v. Anderson,

538 F.3d 763, 770 (7th Cir. 2008) (noting there is not a Fourteenth Amendment

substantive due-process right to an inmate grievance procedure). Therefore, he may not

proceed on this claim.

       As a final matter, Stone filed a renewed motion for a preliminary injunction. ECF

32. However, because Stone’s amended complaint does not plausibly allege that any of

his rights under the federal constitution have been violated, his renewed motion for a

preliminary injunction will be denied.

       Although it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). Such is

the case here. Therefore, Stone will not be permitted to file an amended complaint.




                                              3
USDC IN/ND case 3:20-cv-00498-JD-MGG document 33 filed 06/02/21 page 4 of 4


      For these reasons, the court DENIES the renewed motion for a preliminary

injunction (ECF 32) and DISMISSES this case pursuant to 28 U.S.C. § 1915A because the

complaint does not state a claim. The clerk is DIRECTED to close the case.

      SO ORDERED on June 2, 2021

                                               /s/JON E. DEGUILIO
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
